Citation Nr: 0009850	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  97-20 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to May 
1953.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 decision by the RO.

This case was previously before the Board in July 1999, when 
it was remanded to the RO for further development.  The case 
was returned to the Board in January 2000, and the veteran's 
representative submitted a hearing memorandum in February.


FINDINGS OF FACT

1.  By a decision entered in October 1980, the Board 
disallowed a claim of service connection for a "nervous" 
disorder, to include a personality disorder and an acquired 
psychiatric disorder.

2.  The evidence received since the time of the October 1980 
decision, by itself or in connection with the evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of service connection for a psychiatric disorder.  
38 U.S.C.A. §§ 1110, 1112, 1153, 5108, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.156, 3.303, 3.306, 3.307, 3.309, 
4.9, 4.127, 20.1100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

When the veteran was examined for service enlistment on 
October 7, 1952, he reported a history of "nervous 
trouble."  However, no psychiatric abnormalities were noted 
at the time of the examination.  Neither were any defects 
identified when he was later examined on October 27 and 28, 
1952.

On November 17, 1952, the veteran presented for treatment 
with complaints of "heart pain on exertion."  He reported 
having been told four years earlier that he had a heart 
murmur.  He also reported having been told that he had a 
rheumatic heart.  He indicated that he had experienced brief 
chest and joint pain when excited or nervous, or when bending 
forward, ever since.  He said that he had had two episodes of 
shortness of breath at night, and indicated that he did not 
think that he could climb two flights of stairs without 
resting.  Following an examination, a physician concluded, 
"There may possibly be minimal congenital pulmonic stenosis, 
however, I am sure that, if this is present it doesn't 
account for any of [the veteran's] symptoms.  They are 
typical of a 'cardiac neurosis.'"

On February 27, 1953, the veteran presented for treatment 
with complaints of dizziness, confusion, and nervousness.  He 
gave a two-year history of extreme nervousness, fear of other 
people, withdrawal, and preoccupation with feelings of guilt 
and unworthiness.  It was noted that his whole life was 
pervaded with a vague anxiety and feelings of guilt.  It was 
further noted that he had just completed recruit training, 
that he could not "get along," and that he wanted to get 
out of the service.  The examining physician indicated that 
the diagnosis was undetermined, but recorded clinical 
impressions and/or diagnostic assessments of perplexed 
depression, questionable early schizophrenia, and depressive 
psychosis.  It was recommended that the veteran be 
hospitalized.

On March 2, 1953, the veteran was admitted to the U.S. Naval 
Hospital in Bainbridge, Maryland.  There, it was noted that 
he had been enuretic to the age of 11, that he had always 
bitten his nails, and that he engaged in certain compulsive 
rituals.  It was further noted that he first began having the 
symptoms for which he was admitted at the age of 15, when he 
started high school.  He reported that he had left school 
because he had felt he "couldn't make it," and indicated 
that he had worked sporadically in four different jobs during 
the two years following.  On examination at hospital 
admission, he was noted to be an extremely tense, anxious, 
and immature-appearing youth who looked sad and unhappy.  He 
expressed a great fear of other people, and was preoccupied 
with feelings of guilt and unworthiness.  He reported feeling 
that people knew something about him, even strangers who had 
never seen him before.  He also reported hearing voices on 
occasion.  On March 25, 1953, the diagnosis of his condition 
was changed from "undetermined" to "Schizophrenic 
Reaction, [not elsewhere classified], Chronic[,] Manifest by 
Depressing Feelings of Unworthiness, Anxiety, Fear of People 
and Auditory Hallucinations . . . Not Misconduct, [Existed 
Prior to Enlistment]."

On March 27, 1953, the veteran was transferred to the U.S. 
Naval Hospital in Philadelphia, Pennsylvania.  There, he 
described symptoms of dizzy spells, pain in his eyes, 
trembling, nervousness, and uncontrolled temper since age 15.  
He reported that his symptoms had become worse after entering 
service.  He said that he had become homesick and nervous 
shortly after arriving at boot camp.  On examination, he 
appeared tense, apprehensive, and emotionally immature.  
There was no significant ideational or affective 
abnormalities.  Examination and observation failed to reveal 
evidence of a psychosis.  It was felt that he exhibited a 
character disorder, manifested by a lifelong pattern of 
immaturity, emotional instability, and inadequacy in 
interpersonal and social relationships.  Accordingly, on 
April 9, 1953, the diagnosis was changed, "by reason of 
error," to "Emotional Instability Reaction."  It was noted 
that the condition had existed prior to enlistment.

On May 6, 1953, the veteran appeared before a Board of 
Medical Survey (BMS).  The BMS concluded that the veteran was 
unfit for service due to an emotional instability reaction 
(described as a "character disorder").  The BMS further 
concluded that the condition had existed prior to enlistment, 
and that it had not been aggravated by service.  On May 14, 
1953, the veteran was discharged from active military duty.

Later in May 1953, the veteran filed an application for VA 
benefits for a condition manifested by nervousness and 
headaches.  He was scheduled for an examination, but failed 
to report.  Thereafter, in November 1955, he filed another 
claim for benefits, citing a mental condition and problems 
with "nerves" and headaches.

In December 1955, the veteran underwent a VA psychiatric 
examination.  The diagnostic assessment was that he had an 
"[i]nadequate personality with emotional instability 
reaction."

Based on a review of the foregoing evidence, the RO, by a 
decision entered in January 1956, denied service connection 
for a nervous condition and headaches.  The RO concluded that 
the veteran's problems were attributable to a constitutional 
or developmental abnormality.

A letter from a VA case supervisor, dated in April 1956, was 
thereafter added to the file.  The letter shows that a VA 
psychiatrist had examined the veteran in November 1955, when 
the veteran complained of feeling nervous, apprehensive, 
tense, and unable to work.  The letter also shows that the 
veteran visited VA on two occasions in March 1956, and that 
he reported having seen a Dr. Milton H. Kibbe.  The letter 
indicates that Dr. Kibbe noted the veteran's symptoms of 
anxiety, inability to get along with people, and a sense of 
inadequacy, and indicated that there was a question of 
schizophrenia.

In September and October 1956, the veteran was hospitalized 
at a VA facility for treatment of psychiatric difficulties.  
He complained of nervousness, headaches, trouble thinking, 
and fear of crowds.  He reported having had these problems 
for six years, since age 15.  In describing his childhood, he 
said that he had been a very nervous boy who was very unhappy 
and had a great deal of difficulty adjusting in the home.  He 
also indicated that he had had disciplinary problems both at 
home and in school.  The final diagnosis at hospital 
discharge was "[s]chizophrenia, simple, undifferentiated."  
An examiner stated:

	While the present data does not allow us to 
make any statements about the etiology of the 
patient's present condition, it seems 
apparent that the patient has always 
presented a picture of neuropathic traits, 
dating from early childhood.  His inability 
to relate either to his parents or siblings 
and his difficulties both in the home and the 
school seem characteristic of basically 
schizoid personality and defenses in dealing 
with his problems.

	His original psychotic break seems to have 
been precipitated by his impending entrance 
into high school. . . . The immediate 
precipitating event dating to the patient's 
seeking hospitalization here seems to have 
been the death of both his parents within 2 
days of one another and then the pressures 
placed on the patient by his siblings as they 
attempted to make him seek a place in society 
as a mature individual.  His failure in the 
job situation then led to the marked increase 
in . . . his symptoms and brought him to the 
hospital.

Based on a review of the foregoing evidence, the RO, by a 
decision entered in November 1956, denied service connection 
for schizophrenia for purposes of VA hospitalization or 
treatment.  The RO noted that the veteran had had a pre-
service history of emotional instability, that he had been 
discharged from service as a result of that condition, and 
that there had not been an active psychosis either during 
service or within the presumptive period.

In November 1979, the veteran filed an application for VA 
benefits for "Nerves-Anxiety Neurosis."

A Staff Meeting Record and Diagnostic Note and Summary of 
Hospitalization were thereafter received from Norwich 
Hospital in Norwich, Connecticut.  Those records show that 
the veteran was hospitalized in February 1967 for an 
inability to adjust to outside life.  It was noted that he 
had always been a lonesome, shy, and fearful person.  The 
final diagnosis was that he had a "Personality Pattern 
Disturbance, Schizoid Personality."  It was specifically 
noted that he was "[w]ithout [p]sychosis."

A report was also received from a private physician, Henry E. 
Altenberg, M.D.  Dr. Altenberg indicated that he had had 
about 90 sessions with the veteran between February 1957 and 
February 1959.  He reported that there had been no evidence 
of a thought disorder or psychosis at that time, and 
indicated that the veteran had returned for periods of 
treatment in 1964, 1966, and 1967.  Dr. Altenberg's final 
diagnosis was that the veteran had a "[p]hobic disorder in 
schizoid personality."

Based on a review of the foregoing evidence, the RO, by a 
decision entered in March 1980, disallowed the veteran's 
claim of service connection for a psychiatric disorder, for 
purposes of compensation.  The veteran appealed the RO's 
March 1980 determination to the Board, and also challenged 
the RO's November 1956 decision on the basis of clear and 
unmistakable error.

By a decision entered in October 1980, the Board denied the 
veteran's appeal.  The Board concluded that the veteran had 
displayed manifestations of a personality disorder before, 
during, and after service, and that no acquired disorder had 
been clinically manifested.  The Board further concluded that 
a personality disorder was in the nature of a developmental 
defect for which service connection could not be granted.  
The Board determined that the RO's decisions in 1956 "were 
appropriate to the evidence then of record," and found that, 
even assuming that an acquired psychiatric disorder was 
present during service, service connection would still not be 
warranted "because the psychiatric disorder, however 
diagnosed, clearly preexisted service and is not shown to 
have been aggravated . . . during service." 

Evidence received since the time of the Board's October 1980 
decision includes the following:

--Records from Johnson Memorial Hospital, Stafford Springs, 
Connecticut, dated in January 1980, showing that the veteran 
was treated for undiagnosed atypical chest pain, and 
containing a provisional diagnosis of "[d]epression, ? 
endogenous";

--A March 1980 VA Medical Certificate and History reflecting 
a diagnostic assessment of anxiety neurosis;

--A May 1980 VA Clinical Record indicating that the veteran's 
problem had a "deeper level" than simple anxiety neurosis, 
and reflecting a diagnostic assessment of "[m]anifestation 
of depression and anxiety, chronic, characterological 
problems; ruling out borderline characterological disorder";

--A June 1980 questionnaire, completed by a therapist and a 
private psychiatrist, reflecting diagnostic assessments of 
anxiety neurosis, personality disorder, and passive-
aggressive personality;

--An August 1980 VA Clinical Record reflecting a diagnostic 
assessment of "[a]nxiety neurosis ([r]ule out borderline 
personality disorder)";

--A September 1980 VA Progress Note showing that the veteran 
reported having dated a girl three years before service, and 
having "very good times together," and that he was 
frightened by thoughts of intimacy and commitment after 
service;

--A December 1980 VA Progress Note showing that the veteran 
took the Minnesota Multiphasic Personality Inventory (MMPI), 
that his highest scores were on the schizophrenia, 
psychasthenia, and depression scales, that the most prominent 
diagnoses suggested were anxiety neurosis and passive-
aggressive or inadequate personality, and that other possible 
diagnoses included alcoholism, active or passive or schizoid 
personality, paranoid thinking, negative self attitudes, and 
self-destructive tendencies;

--A January 1981 VA Clinical Record showing that the veteran 
had been in therapy at various locations since 1967, and 
reflecting a diagnostic assessment of "[a]nxiety neurosis 
with manifestations of character disorder, associated with 
passive-aggressive behavior";

--A May 1981 VA Progress Note indicating that the veteran had 
been treated after service by Dr. Altenberg for difficulties 
with auditory hallucinations and delusions of persecution, 
and reflecting a diagnostic assessment of "[b]orderline 
personality with chronic anxiety, depression, poor defenses 
with [history] of psychotic period 20+ years ago";

--VA Clinical Records and Progress Notes, dated from 1987 to 
1999, reflecting that, in August 1996 and April 1997, the 
veteran described a long history of psychiatric difficulties 
dating back to at least age 16; showing that he requested a 
letter in February 1997 indicating that his problems had 
worsened in service; and reflecting diagnostic assessments of 
anxiety disorder, major depression, dysthymia, possible 
obsessive-compulsive traits, history of childhood abuse 
affecting relationships, mixed personality disorder 
(dependent, borderline), and personality disorder, not 
otherwise specified;

--Records from a private physician, Mario Leicach, M.D., 
dated from 1989 to 1996, indicating that the veteran reported 
first becoming aware of his difficulties at age 17, after 
entering the service; showing that he reported having had 
"voices in his head" for five years after service, and that 
the voices stopped after treatment by Dr. Altenberg; and 
reflecting diagnostic assessments of anxiety, depression, 
major depressive disorder, recurrent, and personality 
disorder, not otherwise specified, with avoidant and 
narcissistic traits;

--Records from the Social Security Administration (SSA), 
dated in March 1994, indicating that the veteran had been 
involved in psychiatric treatment since 1953, when he had had 
a "nervous breakdown," and showing that he was found to be 
disabled for SSA purposes from April 1993 as a result of 
chronic depression and a severe personality disorder;

--A letter from Counseling and Support Connections, Enfield, 
Connecticut, dated in June 1997, showing that the veteran had 
been seen at that facility from 1989 to 1996; indicating that 
he had stated at the time of intake that he had first become 
aware of psychiatric difficulties at age 17, after entering 
service; and reflecting a history of psychiatric treatment 
since 1953, following a "nervous breakdown" in the 
military;

--A letter from one of the veteran's sisters, dated in 
September 1997, indicating that the veteran had been outgoing 
and "happy-go-lucky" before enlisting in service, that he 
had been discharged from service with medical conditions, and 
that he had become depressed afterwards;

--A letter from another of the veteran's sisters, also dated 
in September 1997, indicating that the veteran had been a 
"very jolly, happy [and] carefree person" prior to service, 
and that he had changed, becoming more withdrawn, nervous, 
and depressed, shortly after entering the military;

--A letter from another of the veteran's sisters, likewise 
dated in September 1997, indicating that the veteran had been 
energetic and outgoing prior to service, and that his 
behavior and personality had changed after his discharge from 
the military, with him becoming more anxious, nervous, 
withdrawn, easily frustrated, and quick to anger;

--A letter from a childhood acquaintance, dated in September 
1997, indicating that the veteran had been very outgoing 
prior to service, and involved in many sports, and that he 
had been a "different person" after his discharge from the 
military;

--An undated letter from one of the veteran's brothers 
indicating that the veteran had been "well and happy" prior 
to service, but that he had experienced "ill effects" 
during service, and afterwards had sought professional help;

--An undated letter from an childhood acquaintance indicating 
that the veteran had been nervous in school, and had been 
"even more nervous" after his military service;

--An undated letter from another acquaintance indicating that 
the veteran was a "very [j]olly man" prior to service, but 
that he was later bothered by everything, had a nervous 
breakdown, and could not keep a job; and

--The transcript of a hearing held at the RO in October 1997, 
showing that the veteran testified that he had not had any 
psychiatric difficulties prior to service, that he had been 
"happy-go-lucky" at that time, that his problems first 
began while in the military, and that he had had problems 
ever since.

A VA psychiatric examination report, dated in August 1990, 
was also added to the file.  The report shows that, following 
an examination of the veteran, and a review of his history, 
the examining physician rendered diagnoses of anxiety 
disorder, not otherwise specified, and mixed personality 
disorder with borderline histrionic features.  The examiner 
stated, in part:

	The conflicting diagnoses and the current 
evaluation on mental status lead this 
examiner to believe that the veteran suffers 
primarily from a disturbance of character and 
personality in the borderline histrionic 
range.  There is clearly a pre-service 
history and family history of anxiety.  There 
is no evidence of reason for aggravation or 
onset of symptoms in the service.

II.  Legal Analysis

The veteran maintains that service connection should be 
granted for a psychiatric disorder.  He contends that he 
first had psychiatric problems in 1953, soon after he entered 
the military.  He says that he has had continuing problems 
since that time, and denies any history of pre-service 
difficulties.

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  Service connection 
is also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

Personality disorders are not diseases or injuries for VA 
compensation purposes, and, except as provided in 38 C.F.R. 
§ 3.310(a), disability resulting from such disorders may not 
be service-connected.  However, disability resulting from a 
mental disorder that is superimposed upon a personality 
disorder may be service-connected.  See 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (1999); Beno v. Principi, 3 Vet. 
App. 439, 441 (1992).

By a decision entered in October 1980, the Board disallowed a 
claim of service connection for a "nervous" disorder, to 
include a personality disorder and an acquired psychiatric 
disorder.  Consequently, the current claim of service 
connection may be considered on the merits only if "new and 
material evidence" has been submitted since the time of the 
Board's prior adjudication.  38 U.S.C.A. §§ 5108, 7104, 7105 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.156 (1999); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. 
§ 3.156(a) (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the Board finds that much of the 
evidence received since the time of the Board's October 1980 
decision is "new."  The veteran's file now contains 
competent medical evidence indicating that he may suffer from 
one or more acquired psychiatric disorders, in addition to a 
personality disorder.  The file also contains testimony and 
lay statements which suggest that he had no psychiatric 
difficulties prior to service.  This evidence was not 
available for the Board's review in October 1980, and is 
neither cumulative nor redundant of the evidence then of 
record.  Consequently, the evidence is "new."

The Board finds, however, that none of the "new" evidence 
is "material."  Although the record shows that the veteran 
may suffer from one or more acquired psychiatric disorders 
presently, no competent evidence has been received to show 
that any of these current, acquired disorders can be 
attributed to disease or injury in service.  Neither has 
competent evidence been received which would tend to 
establish service connection for disability due to a 
personality disorder under 38 C.F.R. §§ 3.310(a) and 4.127.  
The statements contained in various medical reports to the 
effect that the veteran has been treated for psychiatric 
difficulties since 1953, or that he first became aware of his 
difficulties in service, are in the nature of mere 
observations and/or bare transcriptions of lay history, and 
say nothing about the etiology of his current problems.  See, 
e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In 
addition, although the veteran has submitted testimony and 
lay statements in an attempt to establish that he did not 
have a psychiatric disorder prior to service, lay persons are 
not competent to offer opinions on matters of medical 
diagnosis and etiology.  See, e.g., Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  In the absence of competent 
evidence tending to establish service connection for an 
acquired disorder, or for disability due to a personality 
disorder under 38 C.F.R. §§ 3.310(a) and 4.127, it cannot 
properly be said that the evidence received since the time of 
the Board's October 1980 decision is so significant, by 
itself, or in connection with the evidence previously 
assembled, that it must be considered in order to fairly 
decide the merits of the veteran's claim.  In short, the 
evidence is not "material."

Absent the presentation of new and material evidence, the 
Board does not have jurisdiction to review the former 
disposition.  Butler v. Brown, 9 Vet. App. 167 (1996).  The 
appeal is therefore denied.



ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

